Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 3/23/2021.
Claims 1, 3, 4, 6, 7, 15, 17, 18, and 20 have been amended.
Claims 2, 5, and 16 have been cancelled.
No claims have been added.
Claims 1, 3, 4, 6-15, and 17-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 6-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (Patent No. Us 8,930,215 B2) in view of Narayanaswami (Pub. No. US 2009/0187630 A1) in further view of Hoffman et al. (Pub. No. US 2011/0098928 A1) in further view of Guo et al. (Pub. No. US 2009/0300168 A1).
In regards to Claims 1, 15, and 20, Goldberg discloses:
A method/system, comprising: 
at a server of a social network platform having one or more processors and memory storing programs executed by the one or more processors; receiving, a health monitoring device associated with a device identifier via a short-range communication channel and information of a respective monitored subject of the health monitoring device; (Claim 1; column 4, paragraph 1, shows health monitoring device associated with specific users; column 2, paragraph 4; column 5, paragraph 2, shows the health data collected by the monitoring device being exercise data; column 23, paragraph 1, shows a user logging into an account that provides user data and allows users to share data with others (indicates an “account” or “profile” that stores user data); column 12, paragraph 4; column 3, paragraph 2, shows use of short-range communications (at least one example being Bluetooth))
establishing a binding relationship between the first device identifier and the first user account; (Claim 1; column 2, paragraphs 2-3; column 4, paragraph 1, shows health monitoring device associated with specific users, “…type of health monitoring device of a plurality of types of health monitoring devices associated with respective persons)…”; Fig. 5, shows user and device IDs being associated; throughout the reference, the description of the invention indicates that there are multiple users associated with multiple device, these specific associations indicate that there are multiple IDs for separate entities (i.e. “first user”, “second user”, “first device”, second device”))
determining a respective device type for the health monitoring device based on the first device identifier; (Claim 1; Abstract; column 2, paragraph 2column 7, paragraph 1, shows users grouped by the same device type and device types having identifying information associated with them)
wherein each of the second user accounts is associated with a respective second user terminal, wherein the first health monitoring device is configured to collect exercise information of each monitored subject of the first user and the plurality of second users during the use of the sports equipment by the monitored subject; (Claim 1, shows health monitoring device associated with specific users; Abstract; column 7, paragraphs 1 & 4; column 8, paragraph 1, “Groups and/or subgroups of subjects associated with the same type of monitoring device may be formed...”, also shows that information exercise related information from other group members may be shared with each member,”… health-related information, e.g., distance run, speed (based on pedometer and time information or treadmill data) may be provided to members of this group …”) and 
forming a social network group between the first user account and the plurality of second user accounts for sharing the exercise monitoring information. (column 6, shows groups being formed for users to compete, the group members (subjects) may interact including for messaging, encouragement, competition, etc. indicating that the subjects are connected in a social network context)
after forming the social network group: 
receiving, from the first user terminal and the plurality of second user terminals, exercise information of the first user and the plurality of second users, wherein the exercise information are collected by the first health monitoring device; (column 7, paragraphs 4-5, shows groups being formed for users to compete, the group members (subjects) data regarding exercise is collected and provided to other members of the group) 
Goldberg does not explicitly disclose, but Narayanaswami teaches:
identifying, based on the device identifier, a plurality of second user accounts from a plurality of social network contacts of the first user account, ([0007]; [0023]; Claim 1, shows the use of a contact list to identify other users/devices, the contact list being associated with a user account and “registered computing device” (indicating the contact list is associated with a device identification, see also [0021]))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldberg so as to have included identifying, based on the first device identifier, plurality of second user accounts from a plurality of social network contacts of the first user account, as taught by Narayanaswami in order to ensure that users are being provided the best support 
Goldberg discloses sending the exercise information to the first terminal associated with the first user account and the plurality of second terminals associated with the plurality of second user accounts, as shown above.  Goldberg/Narayanaswami does not explicitly disclose the exercise data being ranked, however, Hoffman teaches:
a first user terminal configured to communicate with an exercise/health monitoring device to receive the exercise/health monitoring information of a respective monitored subject of the first exercise/health monitoring device; (Fig. 2; [0078]; [0177], shows the health monitoring device (2017) data being collected by an additional user terminal (201) including via short-range (i.e. Bluetooth, WIFI, etc.); Fig. 4; [0083];[0084],  shows the communication between an “electronic interface device” (comparable to a user terminal) and an “athletic information monitoring device” (comparable to the exercise/health monitoring device, as it performs the same activities of collecting health/performance data and supplying it to the user terminal/“electronic interface device”), the described shoe device is an example of a type health monitoring device and under broadest reasonable interpretation, reads on any type of health monitoring device that performs the same data collection functions (treadmill, etc., as described in Applicant’s specification))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included a first user terminal configured to communicate with an exercise monitoring device to receive the health monitoring 
Goldberg/Narayanaswami discloses a “base” method/system in which data is collected from health monitoring devices, as shown above.  Hoffman teaches a comparable method/system in which data is collected from health monitoring devices, as shown above.  Hoffman also teaches an embodiment in which a first user terminal is configured to communicate with an exercise monitoring device to receive the health monitoring information of a respective monitored subject of the first health monitoring device, as shown above.  One of ordinary skill in the art would have recognized the adaptation of a first user terminal configured to communicate with an exercise monitoring device to receive the health monitoring information of a respective monitored subject of the first health monitoring device to Goldberg/Narayanaswami could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
ranking the exercise information; and sending the ranked exercise information in the form of a message to the [multiple users in a challenge group]. ([0005]; [0142]; [0143]; [0212], shows collected athletic data being ranked and provided to the group of participants; [0136], shows updates regarding users being sent via messages)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldberg/Narayanaswami so as to have included ranking the exercise information; and sending the ranked exercise information to the [multiple users in a challenge group], as both references are drawn to the collection of exercise/athletic data from a group of users to aid in competition and/or other forms of collaboration). 
Goldberg and Hoffman both disclose the use of data from multiple users to compare and compete, as shown above. Goldberg/Narayanaswami does not explicitly disclose the use of time period sin the competitions, however, Hoffman additionally teaches the ability to monitor users for predefined time periods and collect data from activities perfumed during those predefined time periods while the first user and the plurality of second users are using the sports equipment; ([0006]; [0015]; [0145]; [0212]; and various other places throughout the reference, shows the collecting of user’s athletic data over a specified time period while using a health monitoring device (it is noted that data collected in Goldberg is also collected during use of a health monitoring device, as described above))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldberg/Narayanaswami so as to have included the ability to monitor users for time periods and collect data from activities perfumed during that time period while the first user and the plurality of second users are using the sports equipment, as taught by Hoffman in order to provide controlling parameters to a competition (such as an end) (Hoffman, [0170], “…a number of days left… to…finish a competition…”). 

	receiving, from a first user terminal associated with a first user account of the social networking platform, a request to bind the first user account and a first device identifier associated with a first health monitoring device.  However, Guo teaches:
users sending requests to bind devices and user accounts ([0015]-[0019], shows a user binding one or more trusted devices to their user account);
[second accounts and terminals that have] a respective binding relationship with the health monitoring device ([0046], shows the ability of a user to “share” devices with other user accounts; [0046]-[0050], shows the process for second user accounts to authenticate and connect to (“bind” with) a first user device associated with a first user account)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldberg/Narayanaswami/Hoffman so as to have included users sending requests to bind devices and user accounts and [second accounts and terminals that have] a respective binding relationship with the first health monitoring device associated with the first device identifier, as taught by Guo in order to ensure that users are connecting to the proper devices and not providing information to the wrong entities or unsecure devices (Guo, [0003]). 
Applicant has amended the claims to specify that the health monitoring device is part of a sports equipment that collects data of respective subjects using the equipment, 
In regards to Claims 3, Goldberg discloses:
wherein the device type is predefined based on a type of activity that is monitored by the first health monitoring device. (column 7, paragraph, 1-4; Claim 1)
In regards to Claims 4, Goldberg discloses:
wherein the device type is predefined based on a type of health or exercise data that is provided by the first health monitoring device. (column 7, paragraph, 1-4; Claim 1)
In regards to Claims 6, Goldberg discloses:
wherein the first device identifier is associated with at least two device types or at least two exercise data types, and wherein forming the respective social network group including the first user account and the plurality of second user accounts further comprises: forming a respective social network group for each of the at least two device types or each of the at least two exercise data types, wherein the respective social network group includes the first user account and one or more of the plurality of second user accounts that correspond to the same device type or exercise data type. (column 7, paragraph, 1-4; Claim 1, shows additional groups for other device types being formed in addition to the one formed for the current user/device type; column 5, paragraph 2)
In regards to Claims 7 and 17, Goldberg discloses:
After receiving from the first user terminal the exercise information; categorizing the exercise information based on at least the device identifier or parameters extracted from the exercise information. (column 7; column 8; Claim 1)
In regards to Claim 8, Goldberg/Narayanaswami does not explicitly disclose, but Hoffman teaches:
wherein the plurality of social network contacts of the first user account consists of all user accounts that are contacts of at least a predetermined degree to the first user account. ([0198])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included wherein the plurality of social network contacts of the first user account consists of all user accounts that are contacts of at least a predetermined degree to the first user account, as taught by Hoffman.
Goldberg/Narayanaswami discloses a “base” method/system in which competition groups are formed among connected users who use health monitoring devices, as shown above.  Hoffman teaches a comparable method/system in which competition groups are formed among connected users who use health monitoring devices, as shown above.  Hoffman also teaches an embodiment in which the plurality of social network contacts of the first user account consists of all user accounts that are contacts of at least a predetermined degree to the first user account, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein the plurality of social network contacts of the first user account consists of all user accounts that are contacts of at least a predetermined degree to the first user account to Goldberg/Narayanaswami could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination 
Additionally, Goldberg discloses real-time competition (column 7)
In regards to Claims 9 and 18, Goldberg/Narayanaswami does not explicitly disclose, but Hoffman teaches the following steps for creating a competition group using invitations:
receiving an invitation request from the first user terminal to one or more connected users in the social network group for a real-time competition related to an activity; ([0014]) 
sending a invitation to each of the one or more connected users in accordance with the invitation request, ([0014]) 
forming a competition group including the first user accounts and one or more connected users that have responded to their respective invitations. ([0014]; [0314])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included the above steps for creating a competition group using invitations, as taught by Hoffman.
Goldberg/Narayanaswami discloses a “base” method/system in which competition groups are formed among connected users who use health monitoring devices, as shown above.  Hoffman teaches a comparable method/system in which competition groups are formed among connected users who use health monitoring devices, as shown above.  Hoffman also teaches an embodiment in which the above steps for creating a competition group using invitations is employed, as shown above.  
In regards to Claims 10, Goldberg discloses:
during the real-time competition: receiving real-time exercise monitoring information from each user participating in the competition group, and sharing competition information extracted from the real-time exercise monitoring information received from each user participating in the competition group with other users in the competition group. (column 7; column 8; paragraph, 1-4; Claim 1)
In regards to Claims 11, Goldberg discloses:
herein sharing the competition information extracted from the real-time exercise monitoring information received from each user participating in the competition group with other users in the competition group further comprises: providing real-time comparison of the competition information extracted from the real-time exercise monitoring information received from each user participating in the competition group to each user participating in the competition group. (column 7; column 8; paragraph, 1-4; Claim 1)
In regards to Claims 12, Goldberg/Narayanaswami/Hoffman discloses all of the elements recited above, including those similar to Claim 10 (Goldberg, column 7; column 8; paragraph, 1-4; Claim 1).  Goldberg/Narayanaswami/Hoffman does not explicitly disclose the shared information being a final comparison, however, it would 
In regards to Claims 13, Goldberg discloses:
the exercise monitoring information is categorized based on parameters selected from the group consisting of: heart rate, blood pressure, body temperature, respiratory rate, blood sugar level, sleep quality, body weight, height, body mass index (BMI), pedometer value, speed, distance, slope, duration, frequency, weight, resistance, calories, and any combination thereof. (column 6, paragraph, 3; also multiple other occurrences of above listed items appear throughout the reference in regard to data collected by the devices)
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (Patent No. Us 8,930,215 B2) in view of Narayanaswami (Pub. No. US 2009/0098980 A1) in further view of Hoffman in further view of Guo in further view of Rajakarunanayake et al. (Pub. No. US 2013/0091212 A1).
In regards to Claims 14 and 19, Goldberg/Narayanaswami discloses all of the elements recited above, including the process for inviting connected users to join a competition.  Goldberg/Narayanaswami does not explicitly disclose sending invitations 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included sending invitations in response to detecting the use of a device by a user, proactively, without request from the respective user terminals of the two or more user accounts in the respective social network group, as taught by [Secondary Reference Name].
Goldberg/Narayanaswami discloses a “base” method/system users are invited to join groups based on activities regarding specific types of health monitoring devices, as shown above.  Rajakarunanayake teaches a comparable method/system users are invited to join groups based on activities regarding specific types of devices they are using, as shown above.  Rajakarunanayake also teaches an embodiment in which invitations are sent in response to detecting the use of a device by a user, proactively, without request from the respective user terminals of the two or more user accounts in the respective social network group, as shown above.  One of ordinary skill in the art would have recognized the adaptation of sending invitations in response to detecting the use of a device by a user, proactively, without request from the respective user terminals of the two or more user accounts in the respective social network group to 

Response to Arguments
Applicant’s arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §112(a):
Examiner has reviewed Applicant’s remarks and the portions of the specification cited by Applicant.  The portions describe the binding of a terminal with a health monitoring device.  Examiner has determined that this description is not necessarily limited to one single (or one particular) device and the specification does not preclude this binding process from being performed on multiple devices.  Therefore, the 35 U.S.C. §112(a) rejections have been withdrawn in view of Applicant’s remarks.
II. Rejection of Claims under 35 U.S.C. §103:
Applicant’s remarks are drawn to the newly added claim material and are therefore moot in view of the newly provided prior art rejections, citations, and or explanations provided above.  Regarding the use of “the same health monitoring devices”, this has been addressed in the above rejection.  Applicant has not clearly shown how using one single devices over the multiple devices in the prior art would result in a significantly different or improved system, as in both cases the claimed invention would perform the same data collection, data comparison, data presentation, 
Regarding the use of exercise equipment, although the prior art does disclose exercise equipment (including of similar types to those provided in Applicant; specification), Examiner notes that under broadest reasonable interpretation, “exercise equipment” can be read very broadly and include any equipment that can be used for exercise or exercise data collection activities.  For example, the devices attached the users’ shoes in Hoffman can read on the BRI of “exercise equipment”.  Although not used in the rejection at this time, it is noted for future reference that simply labelling the health monitoring devices as “exercise” or “exercise equipment” also may not have significant impact on the interpretation and may be considered as a non-functional descriptive label for the health monitoring device.

Additional Prior Art Not Relied Upon
Wittenberg et al. (Pub. No. US 2012/0084565 A1).  Discloses the ability to both bind multiple devices to a single account and bind a single device to multiple accounts. ([0020])
Waters et al. (Pub. No. US 2009/0098980 A1).  Discloses users competing using health monitoring devices (such as treadmills). ([0008]; [0009]; [0040]-[0055]; [0149]-[0155])
Kagan (Which Fitness Tracker Is Right For You?).  Discloses a health monitoring device that allows users to share exercise data with friends and family. Also includes challenges and competitions. (Pages 4-5, “Nike Fuelband”, “Jawbone UP”)
Turner (Pub. No. US 2009/0181826 A1).  Discloses a health monitoring device being an exercise equipment communicating with a user terminal that communicates with the internet. (See at least [0005]-[0011])
Thomas (Pub. No. US 2005/0239601 A1).  Discloses a health monitoring devices being exercise equipment communicating with communicating with each other through the internet in order to promote competitions among users. (See at least [0008])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             April 15, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624